            Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION
  TRANS TOOL, LLC; NOAH PLASTIC
  SUPPLY INC.; ROBERT I.           §
  SAFSTROM                         §
  Plaintiffs,                      §
                                   §   Civil Action No. _________
                                                        15:19-cv-01304
  v.                               §
                                   §
  JIMMY “JIM’ FAULKNER; GRADE A    §
  TOOLS, LLC; ALL STATE GEAR       §
  INC.; MICHAEL HOUY D/B/A ALL     §   JURY TRIAL DEMANDED
  STAR TRANSMISSION                §
  Defendant.


                                        COMPLAINT

       Plaintiffs, Trans Tool, LLC; Noah Plastic Supply Inc. and Robert I. Safstrom

(hereinafter collectively referred to as “Plaintiffs”) complains against Jimmy “Jim” Faulkner;

Grade A Tools, LLC.; All State Gear Inc.; Michael Houy d/b/a All Star Transmission

(hereinafter collectively referred to as “Defendants”) for the acts indicated herein below:



                                JURISDICTION & VENUE

       1.      This Complaint involves claims for unfair competition in violation of the

Lanham Act, 15 U.S.C. §1125, common law trademark infringement, common law unfair

competition and a civil conspiracy of the Defendants. This Court has jurisdiction over these

claims under 28 U.S.C. §§1331 and 1338.

       2.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(2). Some or all

of the tortuous acts of trademark infringement, unfair competition and civil conspiracy have

occurred within this district and/or have been directed at Plaintiffs residing in this district.

Defendants advertise and sell their products within this district. Thus, this Court has personal

jurisdiction over the Defendants.
                                             1
            Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 2 of 13




                                          PARTIES

       3.      Plaintiff, Trans Tool, LLC, is a limited liability company duly organized under

the laws of the State of Texas with its principal place of business at 110 Connelly Street, San

Antonio, Texas, 78203.

       4.      Plaintiff, Noah Plastic Supply Inc. is a corporation duly incorporated under the

laws of the State of Texas with its principal place of business at 110 Connelly Street, San

Antonio, Texas, 78203.

       5.      Plaintiff, Robert I. Safstrom is an individual residing within this district with a

residence address of 14519 Triple Crown Lane, San Antonio, Texas, 78248.

       6.      Defendant Jimmy “Jim” Faulkner is an individual and resides at either 32

Highway 35 North, Rock Port, Texas, 78282 or 4250 Richmond Avenue, Spring Branch,

Texas, 78070, and may be served at either of those addresses.

       7.      Defendant, Grade-A Tools, LLC is a Limited Liability company duly

organized under the laws of the State of Texas with its principal place of business at 32

Highway 35 North, Rock Port, Texas, 78382-4141, and may be served at that address.

       8.      Defendant All State Gear Inc. is a corporation duly organized under the laws

of the State of Texas with its principal place of business at 2310 Roosevelt Avenue, San

Antonio, Texas, 78210-4921 and may be served by serving its registered agent Dathen

Faulkner at that address.

       9.      Defendant Michael Houy is an individual doing business as All Star

Transmission located at 805 12th Street, Marble Falls, Texas, 78654 and may be served at that

address.




                                              2
             Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 3 of 13



                                            FACTS

       10.     Since the 1980’s Robert I. Safstrom (hereinafter “Safstrom”) has continuously

worked for a company known as Trans-Tool located in San Antonio, Texas.

       11.     Continuously from the 1980’s the Plaintiffs (through predecessors in interest)

has used the name and mark TRANS TOOL. The name and mark TRANS TOOL have

become recognized in their industry as associated with their business.

       12.     Even predating employment by Safstrom in 1980, Plaintiffs (through their

predecessors in interest) used the mark “TRANS TOOL” to designate its tools. The tools

provided were a line of specially hand operated tools for lifting, cleaning, holding,

assembling, preparing and servicing vehicle transmissions.

       13.     As a result of the extensive use of “TRANS TOOL” by Plaintiffs (and their

predecessors in interest) in identifying the line of specially hand operated tools for repairing

vehicle transmissions, the terms “TRANS TOOL” became synonymous in this narrow

industry with Plaintiffs.

       14.     The hand tools provided by Plaintiffs (and Plaintiffs’ predecessors in title)

would have number designations of T-xxx. All tools provided by Plaintiffs (and Plaintiffs’

predecessors in interest) were preceded by the letter “T”. In this narrow industry no other

entity known to Plaintiffs use the designation of “T” as a beginning of their part number other

than Plaintiffs (or Plaintiff’s predecessors in interest). As a result the numbering system used

by Plaintiffs (and Plaintiffs predecessors in interest) the use of T-xxx has become

synonymous with, and identified with, Plaintiffs’ line of specially held hand operating tools

for cleaning, lifting, holding, assembling, repairing and servicing vehicle transmissions.

       15.     In the 1990’s a predecessor company added the word “ATEC” to the

beginning of name for a composite mark of ATEC TRANS TOOL.


                                             3
               Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 4 of 13



        16.     Continuously since the 1990’s the Plaintiffs have used the name and mark

TRANS TOOL sometimes with, sometimes without, the addition of “ATEC”.

        17.     Safstrom initially worked for the company as an employee and later as an

owner-employee. During the entire time of employment by Safstrom (first as only an

employee second as owner/employee), the company has continuously used the mark TRANS

TOOL for its goods and services, and later adopted the additional mark of “ATEC” as an

additional mark for its goods and services.

        18.     In 2010 Safstrom through Noah Plastic Supply Inc. and Trans Tool, LLC

obtained all rights to the assets of ATEC TRANS TOOL LTD, including rights to (a) TRANS

TOOL (b) ATEC and (c) the parts designation system developed by Plaintiffs’ predecessors

in interest.

        19.     Predecessors in interest of the Plaintiffs obtained the following registrations:

        Registration
                                  Mark                               Goods
            No.
                                                         Machines used in automotive
                                                      transmission maintenance, namely,
                                                      machines which both wash and dry
                             TRANS-TOOL
         1,242,582                                    automotive transmission parts; and
                             CORP & design
                                                          special service hand tools for
                                                          assembly and disassembly of
                                                           automotive transmissions.
                                                      Full line of specialty hand operated
                                                       tools for lifting, cleaning, holding,
         1,623,321            TRAN-TOOL
                                                      assembling, repairing and servicing
                                                              vehicle transmissions
                                                      Full line of specialty hand operated
                             ATEC TRANS-               tools for lifting, cleaning, holding,
         2,682,332
                                TOOL                  assembling, repairing and servicing
                                                              vehicle transmissions

        20.     While predecessors in interest continued using the marks and continued to do

business, the registrations were allowed to go abandon.



                                              4
              Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 5 of 13



        21.     Due to Plaintiffs (and Plaintiffs’ predecessors in interest) use of the marks

“TRANS TOOL”, with or without “ATEC”, in a very narrow market of transmission repairs

the marks have become synonymous in the field with Plaintiffs’ business. The making of

specialty tools to repair transmissions has become identified in the industry with Plaintiffs’ (or

its predecessors) use of the mark TRANS TOOL, with and without ATEC.

        22.     In the transmission repair business the use of the numerical system of T-xxx

has also become synonymous with, and identified with, the tools made and supplied by

Plaintiffs (and its predecessors in interest). As examples, some of the more popular tools are

identified as (a) T-1574 for a turbine shaft Teflon seal installer, or (b) T-1503 for a starter

shaft Teflon seal installer/resizer.

        23.     Even the numeral portion of the numerical system of the part numbers

developed by Plaintiffs (and Plaintiffs’ predecessors in interest) have developed secondary

meaning in this narrow industry as referring to vehicle transmission repair tools originating

from Plaintiffs.

        24.     Predating 1980 up through the present time Plaintiffs (and its predecessors in

interest) have spent considerable recourses in the automobile transmission repair business

developing and marketing its tools under the name and mark TRANS TOOL. Plaintiff

continues to this day using the mark and name TRANS TOOL to market and sell its line of

specialty hand operated tools for repairing vehicle transmissions.

        25.     From the 1990’s to the present time, the term ATEC was sometimes used in

conjunction with TRANS TOOL to identify Plaintiffs line of vehicle transmission repair tools.

        26.     As a result, the public in the transmission repair business has come to

recognize TRANS TOOL, ATEC and/or ATEC TRANS TOOL with Plaintiffs’ line of tools

used in the repairing of automobile transmissions. Plaintiffs’ established an excellent


                                              5
             Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 6 of 13



reputation as to the quality of its transmission repair tools under the marks TRANS TOOL,

ATEC and/or ATEC Trans TOOL.

       27.     As a result of the efforts of Plaintiff (and its predecessors in interest), Plaintiffs

have developed considerable good will in the name and/or mark TRANS TOOL, whether

used with or without ATEC.

       28.     For a considerable period of time Defendant, Jimmy “Jim” Faulkner, through

his business of Defendant Grade-A Tools, LLC, purchased automobile transmission repair

tools from Plaintiffs. All of the automobile transmission repair tools purchased by Defendant

Faulkner from Plaintiffs were sold utilizing the company name and mark TRANS TOOL.

Some of the tools were sold utilizing the additional name or mark of ATEC with and without

TRANS TOOL.

       29.     Also, the tools purchased by Defendant Faulkner from Plaintiffs all bare a

TRANS TOOL part number of T-xxx with a number after the “T” bearing according to the

specific tool being sold by Plaintiffs.

       30.     Based on information and belief, no one other than Plaintiffs had used the letter

“T” followed by specific numerals to designate specific type hand tools in the automobile

transmission business until the acts complained of herein below.

       31.     Based on information and belief, Defendant Faulkner took some of the more

popular hand tools for automobile transmission repairs that Defendant Faulkner purchased

from Plaintiffs, had duplicate copies made in China, and began selling the tools in direct

competition with Plaintiffs’ tools.

       32.     The competitive hand tools made by Defendant Faulkner were of inferior

quality to the tools provided by Plaintiffs.




                                               6
               Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 7 of 13



         33.    The competitive hand tools made by Defendant Faulkner had the same

identical part numbers, all preceded by the distinctive “T” as Plaintiffs’. For examples (a) the

turbine shaft teflon seal installer would have the same part number of T-1574 and (b) the

starter shaft Teflon seal installer/resizer would have the same part number of T-1503.

         34.    While Defendant Faulkner had purchased some hand tools from Plaintiffs,

Defendant Faulkner continued to use Plaintiffs’ marks ATEC, TRANS TOOL and the

distinctive part numbers on other cheaper imitation parts Defendant Faulkner had made in

China.

         35.    Based on information and belief, Defendant Faulkner used not only his

company of Defendant Grade A Tools, LLC to make and sell the imitation tools bearing

Plaintiffs’ marks or part numbers, Defendant Faulkner recruited Defendant All State Gear,

Inc. and Michael Houy d/b/a All-Star Transmissions to assist him in marketing the imitation

tools.

         36.    Based on information and belief, Defendant Faulkner with assistance of

Defendants Grade A Tools, LLC, All State Gear, Inc. and Michael Houy d/b/a All Star

Transmissions have been making, selling or offering for sale, imitation tools bearing

Plaintiffs’ mark ATEC and/or TRANS TOOL.

         37.    Further, based on information and belief, all Defendants have been selling

and/or offering for sale imitation tools using the same distinctive numbering system of a “T”

followed by a specific number wherein the same numbering system has been and still is, being

used by the Defendants, which distinctive numbering system as was developed (and in which

secondary meaning was created) by the Plaintiffs (or Plaintiffs’ predecessors in interest).




                                             7
             Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 8 of 13



                               COUNT ONE
         FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
                       Under 15 U.S.C Section 1125(a)

       38.     The allegations set forth in paragraph 1- 37 are incorporated by reference as if

duly set forth herein.

       39.     Defendants have sold or offered for sale a line of specially hand operated tools

 for lifting, cleaning, holding, assembling, preparing and servicing vehicle transmissions

 (herein after referred to as “automobile transmission repair tools”).

For the automobile transmission repair tools that are sold or offered for sale by Defendants,

Defendants refer to the tools using one or more of the following:

       A.      TRANS TOOL

       B.      ATEC

       C.      The same numerical number as was developed by Plaintiffs, starting with the

               “T” and the distinctive part number created by Plaintiffs

       40.     The automobile transmission repair tools of Defendants directly compete with

the automobile transmission repair tools of Plaintiffs.

       41.     The automobile transmission repair tools of Defendants are being offered for

sale over the internet with some examples being attached hereto as Exhibit A.

       42.     Defendants’ acts described herein constitute false and misleading descriptions

and/or representations of fact which are likely to cause confusion, mistake or deception as to

the affiliation, connection of association of Defendants’ goods with those of the Plaintiffs.

Such acts constitute a violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A) and constitute

unfair competition.

       43.     Defendants’ acts described herein constitute a false designation of origin, or a

false description or a false representation as to the source of Defendants’ goods so that the

                                              8
                Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 9 of 13



purchasing public in this market may mistakenly believe that the automobile repair tools of

Defendants are in fact provided, or authorized by Plaintiffs.

       44.       Based on the information and belief, Defendants will continue its acts of unfair

competition unless enjoined by this court pursuant to 15 U.S.C. § 1116. Plaintiffs seek a

preliminary and permanent injunction against further acts of unfair competition by

Defendants.

       42.       Defendants’ acts of unfair competition and false designation of origin have

caused harm and damage to Plaintiffs. The amount of those damages are not yet determined.

Pursuant to 15 U.S.C. § 1117, Plaintiffs are entitled to and seek Defendants’ profits, actual

damages, and cost of this action and such additional relief as may be deemed appropriate and

awarded by this court.

       43.       On the information and belief, Defendants’ acts of unfair competition and false

designation of origin have been, and continue to be, deliberate and willful which warrants an

award of enhanced damages. In addition, Plaintiffs are entitled to and seek a finding that this

case is an exceptional and warrants and award of attorney’s fees pursuant to 15 U.S.C. § 1117

(a).

                                   COUNT 2
                         COMMON LAW UNFAIR COMPETITION

       44.       The allegations in paragraph 1 - 43 are incorporated by reference as if fully set

forth herein.

       45.       Plaintiffs enjoy common law trademark rights under the common law of the

state of Texas, and throughout the United States, in connection with its automobile

transmission repair tools offered under either of the following:

       A.        TRANS TOOL

       B.        ATEC
                                               9
             Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 10 of 13



       C.         Plaintiffs’ unique part numbering system of “T” followed by a distinctive

                  number indicating that particular type tool.

       46.        Defendants’ past and current use of TRANS TOOL, ATEC or Plaintiffs’

distinctive parts numbering system, constitute trademark infringement under the laws of the

state of Texas.

       47.        Defendants’ acts further constitute a malicious, fraudulent, or grossly negligent

attempt to profit from Plaintiffs good will developed in the following:

       A.         TRANS TOOL

       B.         ATEC

       C.         Plaintiffs’ unique part numbering system of “T” followed by a distinctive

                  number indicating that particular type tool.

       48.        The offering by Defendants of their similar goods using a confusingly similar

mark or numbering system is likely to cause, and has caused, confusion as to the source of

origin of the goods in that purchaser of Defendants’ goods are likely to associate, or have

associated, such goods as originating with Plaintiffs, all to the detriment of, and resulting in

damages to Plaintiffs.

       49.        Defendants’ acts of common law trademark/service mark infringement have

caused great harm and damage to Plaintiffs. The amount of these damages is not yet

determined. Plaintiffs seek actual damages, exemplary damages, and such additional relief as

may be deemed appropriate and awarded by this court.

       50.        Based on information and belief, Defendants will continue their acts of

trademark/service mark infringement unless enjoined by this court. Plaintiffs seek a

preliminary and permanent injunction against further acts of unfair competition by

Defendants.


                                               10
              Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 11 of 13



                                    COUNT 3
                          COMMON LAW UNFAIR COMPTITION

        51.     The allegations set forth in paragraphs 1 through 50 are incorporated by

reference as if fully set forth herein.

        52.     Defendants’ conduct has, and is likely to, cause confusion, mislead or deceive

purchasers or potential purchasers and constitute unfair competition under the laws of the state

of Texas. Defendants’ acts of common law unfair competition have caused great harm and

damage to Plaintiffs. The amount of these damages is not yet determined. Plaintiffs seek

actual damages, exemplary damages, and such additional relief as may be deemed appropriate

and awarded by this court.

        53.     Based on the information and belief, Defendants will continue their acts of

unfair competition unless enjoined by this court. Plaintiffs seek a permanent injunction against

further acts of unfair competition by Defendants.

                                           COUNT 4
                                      CIVIL CONSPIRACY

        54.     The allegations set forth in paragraph 1 through 53 are incorporated by

reference as if fully set forth herein.

        55.     Defendants’ constitute two or more persons in combination to accomplish acts

of infringement or unfair competition against Plaintiffs’.

        56.     The combination of the Defendants for infringement or unfair competition was

to accomplish (a). an unlawful purpose or (b) a lawful purpose by an unlawful means.

        57.     Two or more of the Defendants had a meeting of the minds on the object or

course of action of trademark infringement or unfair competition.

        58.     One or more of the Defendants committed an unlawful, overt act to further the

object or course of action of unfair competition or trademark infringement.

                                             11
             Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 12 of 13



       59.     Plaintiffs have suffered injury as approximate result of the wrongful acts of the

Defendants.

                                       JURY DEMAND

               Plaintiffs hereby demand a trial by jury on all issues so triable alleged in this

complaint.

                                             PRAYER

       Wherefore, Plaintiffs respectfully pray that this court enter judgement as follows:

       A.      That Defendants, individually, and their officers, agents, employees, attorneys,

corporations or companies under the control of Defendants, and all other persons in active

concert or participation with Defendants be forever and permanently enjoined from engaging

in the acts of trademark/service mark infringement and/or unfair competition complained of

herein, including and without limitations:

       1.      Use of the mark TRANS TOOL, or other marks confusingly similar thereto;

       2.      Use of the mark ATEC, or other marks confusingly similar thereto;

       3.      Use of the unique parts designation system previously developed by Plaintiff,

               including the use of the “T” followed by distinctive numerical part numbers for

               each type tool;

       B.      That Defendants be directed to provide an accounting of all revenue received

from the sale of automobile transmission repair tools resulting from their acts of

trademark/service mark infringement or unfair competition complained of herein.

       C.      That Defendants pay to Plaintiffs all profits received by Defendants and all

damages suffered by Plaintiffs, as a result of Defendants acts of trademark/service mark

infringement and unfair competition.




                                              12
            Case 5:19-cv-01304 Document 1 Filed 11/05/19 Page 13 of 13



       D.     That this be found to be an exceptional case for which Plaintiffs be awarded

enhanced damages, attorney’s fees and costs of court.

       E.     That Plaintiffs be awarded pre-judgement and post judgement interest.

       F.     For such other and further relief which Plaintiffs shows itself justly entitled.



DATE: November 5, 2019                               Respectfully submitted,

                                                     /s/ Ted D. Lee
                                                     Ted D. Lee, TSB #12137700
                                                     tlee@gunn-lee.com

                                                     GUNN, LEE & CAVE, P.C.
                                                     8023 Vantage Drive, Suite 1500
                                                     San Antonio, TX 78230
                                                     210-886-9500 (voice)
                                                     210-886-9883 (fax)

                                                     ATTORNEYS FOR PLAINTIFFS
                                                     TRANS TOOL, LLC; NOAH PLASTIC
                                                     SUPPLY INC.; ROBERT I. SAFSTROM




                                            13
